        Case: 3:21-cr-00024-wmc Document #: 24 Filed: 08/02/21 Page 1 of 1




                              U.S. Department of Justice                                 Telephone 608/264-5158
                                                                                              TTY 608/264-5006

                              United States Attorney’s Office             Administrative Facsimile 608/264-5183
                                                                           Civil Division Facsimile 608/264-5724
                              Western District of Wisconsin            Criminal Division Facsimile 608/264-5054

 Address:
 222 West Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                          August 2, 2021

VIA EMAIL
Joseph Bugni
Federal Defender Services of Wisconsin, Inc.
22 East Mifflin Street, Suite 1000
Madison, WI 53703

        Re:       United States v. Stephen J. Robeson
                  Case No: 21-cr-00024-wmc

Dear Attorney Bugni:

      Attached please find additional discovery in the above-referenced case (Bates
Nos. ROBESON_571 – ROBESON_804).

       If you have any questions regarding this matter, please do not hesitate to contact
me at (608) 264-5158.

                                                  Very truly yours,

                                                  TIMOTHY M. O’SHEA
                                                  Acting United States Attorney

                                                  By:      /s/
                                                  ELIZABETH ALTMAN
                                                  Assistant United States Attorney

Attachment
